Exhibit 10.8

AGREEMENT TO ASSIGN AND ASSUME

EMPLOYMENT AGREEMENT

This Agreement (this “Agreement”) is an agreement to assign and assume an
employment agreement, and is entered into as of June __, 2006 (“Agreement Date”)
by and among WT Holdings Corporation, a Delaware corporation (the “Company”),
Profits Dreams Development Limited, a British Virgin Islands corporation (“PDD”)
and the undersigned executive (“Executive”).

RECITALS

WHEREAS, PDD has entered into an employment agreement with the Executive dated
June 1, 2006 (the “Employment Agreement”), attached hereto as Exhibit A;

WHEREAS, concurrently herewith, the Company and PDD are entering into an
Agreement and Plan of Share Exchange (“Exchange Agreement”) by and among WT
Holdings on the one hand, and Horizon Corporation Limited, a Hong Kong
corporation (“Horizon”), Mr. Ricky Kee Kwong Tsoi and Mr. Alex Chun Shan Yue as
the shareholders (the “PDD Shareholders”) of Profits Dreams Development Ltd.
(“PDD”), and the shareholders (the “FRHL Shareholders”) of Forever Rise Holding
Limited (“FRHL”) on the other hand;

WHEREAS, the Board of Directors of the Company has approved this Agreement and
the appointment of the Executive to the officer position specified in the
Employment Agreement; and

WHEREAS, the parties hereto desire that PDD’s rights and obligations under the
Employment Agreement be assigned to and assumed by the Company, in connection
with and effective upon the closing of the transactions under the Exchange
Agreement (“Effective Date”).

AGREEMENT

1. Assignment and Assumption. Upon the Effective Date, PDD assigns, and the
Company assumes, all rights, duties and obligations under the Employment
Agreement.

2. Acknowledgement by Executive. The Executive hereby agrees and acknowledges
that as of the Effective Date, his or her employment with PDD will be
effectively terminated, and the Executive shall become an officer and an
employee of the Company, with the duties and responsibilities as set forth in
the June 1, 2006 Employment Agreement, and as determined from time to time by
the Board of Directors of the Company.

 

AGREEMENT TO ASSIGN AND ASSUME EMPLOYMENT AGREEMENT

1



--------------------------------------------------------------------------------

3. Miscellaneous.

3.1 Survival. The obligations and rights imposed upon the parties hereto by the
provisions of the Employment Agreement are independent, and shall survive any
termination of this Agreement.

3.2 Applicable Law; Venue. This Agreement and the rights and obligations of the
parties hereunder shall be construed under, and governed by, the laws of Hong
Kong without giving effect to conflict of laws provisions. Any dispute arising
with respect to employment of the Executive under this Agreement, the
termination thereof, or a breach of covenant of good faith and fair dealing
related to the Executive’s employment, unless settled by agreement, shall be
conclusively settled by final and binding decision of a court in the Hong Kong
Special Administrative Region.

3.3 Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable in any relevant jurisdiction, then
such illegal or unenforceable provision shall be modified by the proper court,
if possible, but only to the extent necessary to make such provision
enforceable, and such modified provision and all other provisions of this
Agreement shall be given effect separately from the provision or portion thereof
determined to be illegal or unenforceable and shall not be affected thereby;
provided that, any such modification shall apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
determination of illegality or unenforceability is made.

3.4 Prior Understandings. This Agreement contains the entire agreement between
the parties to this Agreement with respect to the subject matter of this
Agreement, is intended as a final expression of such parties’ agreement with
respect to such terms as are included in this Agreement, is intended as a
complete and exclusive statement of the terms of such agreement, and supersedes
all negotiations, stipulations, understandings, agreements, representations and
warranties, if any, with respect to such subject matter, which precede or
accompany the execution of this Agreement.

3.5 Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

3.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

AGREEMENT TO ASSIGN AND ASSUME EMPLOYMENT AGREEMENT

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

WT HOLDINGS CORPORATION,


a Delaware corporation

By:   /s/ Ke Huang   Ke Huang  

Chief Executive Officer

EXECUTIVE:

/s/ Albert Chi Wai Wong Albert Chi Wai Wong

 

AGREEMENT TO ASSIGN AND ASSUME EMPLOYMENT AGREEMENT

3



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT

Profits Dreams Development Limited

Room 1508-09, Peninsula Square

18 Sung On Street, Hunghom, Hong Kong

May 25, 2006

Mr. Albert Wong

13G, Block 8, Lily Mansions

Whampoa Garden

Kowloon

Hong Kong

Dear Albert:

Profits Dreams Development Limited (the “Company” or “Profits Dreams”) is
pleased to offer you the position of Chief Financial Officer (“CFO”), at a
yearly salary of HK$864,000.00, payable to you every month.

Profits Dreams is also pleased to inform you that you will be entitled to the
benefits that Profits Dreams customarily makes available to employees in
positions comparable to yours and it will be recommended to the Board of
Directors (“the Board”) that you will be granted an option for the purchase of
shares of the Company’s Common Stock from time to time in sole discretion of the
Board.

The Company requests that a departing employee refrain from using or disclosing
Profit Dreams’ confidential information in any manner which might be detrimental
to or conflict with the business interests of Profits Dreams or its employees.
This Agreement does not prevent a former employee from using his or her general
knowledge and experience-no matter when or how gained-in any new field or
position.

All inventions conceived or developed by you in which the equipment, supplies,
facilities, or trade secret information of the Company was used, or that relate
to the business of the Company or to the Company’s actual or demonstrably
anticipated research and development, or that result from any work performed by
you for the Company will remain the property of the Company. All other
inventions conceived or developed by you during the term of this Agreement will
remain the property of you.

 

AGREEMENT TO ASSIGN AND ASSUME EMPLOYMENT AGREEMENT

4



--------------------------------------------------------------------------------

We hope that you and Profits Dreams will find mutual satisfaction with your
employment. All of us at Profits Dreams are very excited about your joining our
team and look forward to a beneficial and fruitful relationship. Nevertheless,
employees have the right to terminate their employment by giving Profits Dreams
three months prior notice with or without cause or notice, and the Company
reserves for itself an equal right. We both agree that any dispute arising with
respect to your employment, the termination of that employment, or a breach of
any covenant of good faith and fair dealing related to your employment, shall be
conclusively settled by final and binding court in Hong Kong Special
Administrative Region.

This letter contains the entire agreement with respect to your employment. The
terms of this offer may only be changed by written agreement, although the
Company may from time to time, in its sole discretion, adjust the salaries and
benefits paid to you and its other employees. Should you have any questions with
regard to any of the items indicated above, please call me. Kindly indicate your
consent to this employment agreement by signing and returning a copy of this
letter to me.

Your starting date for commencement of employment will be June 1, 2006, unless
otherwise mutually agreed in writing.

This offer, if not endorsed will expire at 7:00 p.m. on May 30, 2006.

 

Very truly yours,     ACCEPTED:

Profits Dreams

Development Limited

   

/s/ Ricky Tsoi

   

/s/ Albert Wong

Mr. Ricky Tsoi     Mr. Albert Wong

President

   

Date:

    Date:

 

AGREEMENT TO ASSIGN AND ASSUME EMPLOYMENT AGREEMENT

5